EXHIBIT 10.25
CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (this “Agreement”) is entered into effective as of
the 3 day of July, 2008, by and between GREAT PLAINS NATURAL GAS COMPANY, an
Ohio corporation (hereinafter referred to as “Borrower”) and CITIZENS BANK
(hereinafter referred to as “Bank”).
Section 1. Definitions.
     1.1 “Account Debtor” means the Person who is obligated on an Account.
     1.2 “Account(s)” means all accounts, accounts receivable,
health-care-insurance receivables, credit card receivables, contract rights,
instruments, documents, chattel paper, tax refunds from federal, state or local
governments and all obligations in any form including without limitation those
arising out of the sale or lease of goods or the retention of services by
Borrower; all guaranties, letters of credit and other security and supporting
obligations for any of the above; all merchandise resumed to or reclaimed by
Borrower and all books and records (including computer programs, tapes and data
processing software) evidencing an interest in or relating to the above; all
winnings in a lottery or other game of chance operated by a governmental unit or
person licensed to operate such game by a governmental unit and all rights to
payment therefrom; and all “Accounts” as same is now or hereafter defined in the
Uniform Commercial Code.
     1.3 “Affiliate” means, (a) any Person which, directly or indirectly, is in
control of, is controlled by or is under common control with, Borrower, or
(b) any person who is a member, manager, officer or employee (i) of Borrower or
(ii) of any Person described in the preceding clause (a). A Person will be
deemed to control another Person if such Person possesses, directly or
indirectly, the power to (a) vote ten percent (10%) or more of the voting equity
of such other Person, or (b) direct or cause the direction of the management and
policies of such other Person, whether through voting securities, by contract or
otherwise.
     1.4 “Agreement” means this Credit Agreement either as originally executed
or as it may from time to time be amended, modified, supplemented, substituted,
extended, revised, renewed or restated.
     1.5 “Applicable LIBOR Rate” shall mean the London Interbank Offered Rate
for one (1) month interbank interest settlements, as established by the British
Bankers Association (“BBA”), rounded upwards to the nearest whole multiple of
1/8 of 1%, appearing on Telerate Markets Page 3750 (or any successor page
thereto), or as reported by any generally accepted authoritative source (as
determined in Bank’s sole discretion), in United States dollars at approximately
11:00 A.M. London time (or as soon thereafter as practicable) two (2) Business
Days (as hereinafter defined) prior to the applicable interest rate adjustment
date, all as conclusively determined by Bank. If the BBA ceases to make such
determinations, Bank will select an alternate source for similar quotations, as
determined in Bank’s sole discretion. The initial rate shall be equal to
Applicable LIBOR Rate as of two (2) Business Days prior to the Closing Date. The
Applicable LIBOR Rate will change monthly, commencing on August 1, 2008 and on
the first day of each month thereafter, based on the Applicable LIBOR Rate as of
two (2) Business Days prior to the applicable change date.
     1.6 “Assignment of Contracts” means the Assignment of Contracts dated of
even date herewith between Borrower and Bank securing the Obligations, as the
same may from time to time be amended, modified, revised, supplemented,
substituted, extended, renewed or restated.
     1.7 “Authorized Borrower Representative” means each of one or more Persons
authorized in writing from time to time by Borrower, with the approval of Bank,
to deliver certificates, requests for disbursements and other documents and
material to Bank pursuant to this Agreement.
     1.8 “Business Day” shall mean a day of the year on which banks are not
required or authorized to close in Cleveland, Ohio, and on which dealings are
carried on in the London interbank eurodollar market.
     1.9 “Closing Date” means the date on which this Agreement and the other
Loan Documents are executed and delivered to Bank.

 



--------------------------------------------------------------------------------



 



     1.10 “Collateral” has the meaning assigned to that term in Section 2.4 of
this Agreement and in the Security Agreement.
     1.11 “Current Maturities of Long Term Debt” means that portion of the
principal amount of Long Term Debt which must be repaid during the twelve fiscal
months following the date in which the determination is being made.
     1.12 “Debt Service Coverage Ratio” means the ratio of (a) the sum of
Borrower’s combined net income for a measuring period before interest, taxes,
depreciation and amortization, less distributions, dividends and any
extraordinary gains, plus any extraordinary losses, to (b) the sum of Borrower’s
Current Maturities of Long Term Debt and interest expense for such measuring
period.
     1.13 “Default Rate” means five percent (5%) in excess of the interest rate
otherwise in effect under amounts outstanding under the Note. In no event will
the interest rate accruing under the Note be increased to be in excess of the
maximum interest rate permitted by applicable state or federal usury laws then
in effect.
     1.14 “EBITDA” means on a consolidated basis, the amount of Borrower’s
earnings before interest, taxes, depreciation and amortization expense for the
measurement period.
     1.15 “Environmental Permit” means any permit, license, or other
authorization issued under any Hazardous Materials Law with respect to any
activities or businesses conducted on or in relation to the Property.
     1.16 “ERISA” means the Federal Employee Retirement Income Security Act of
1974.
     1.17 “Event(s) of Default” will have the meaning set forth in Section 6.1
of this Agreement.
     1.18 “GAAP” means generally accepted accounting principles set forth from
time to time in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), which are applicable to the circumstances as of the date of
determination.
     1.19 “Guaranty” means collectively the Guaranty executed by each Guarantor
whereby each Guarantor irrevocably and unconditionally, and jointly and
severally, guarantees to Bank the payment and performance of all Obligations of
Borrower hereunder and under the Loan Documents, as the same may from time to
time be amended, modified, revised, supplemented, substituted, extended, renewed
or restated.
     1.20 “Guarantors” mean collectively Richard M. Osborne, individually as a
natural person (“RMO”), and Richard M. Osborne, Trustee under Restated Trust
Agreement of January 13, 1995, jointly and severally.
     1.21 “Hazardous Materials” means petroleum and petroleum products and
compounds containing them, including gasoline, diesel fuel and oil; explosives;
flammable materials; radioactive materials; polychlorinated biphenyls (“PCBs”)
and compounds containing them; lead and lead-based paint, asbestos or
asbestos-containing materials in any form that is or could become friable;
underground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Property is prohibited by any federal,
state or local authority; any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” or “pollutant” within the meaning of any Hazardous
Materials Law.
     1.22 “Hazardous Materials Laws” means all federal, state, and local laws,
ordinances and regulations and standards, rules, policies and other governmental
requirements, administrative rulings and court judgments and decrees in effect
now or in the future and including all amendments, that relate to Hazardous
Materials and apply to Borrower or to the Property. Hazardous Materials Laws
include, but are not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601, et seq., the Resource
Conservation and Recovery Act,. 42 U.S.C. Section 6901, et seq., the Toxic
Substance Control Act, 15 U.S.C.

2



--------------------------------------------------------------------------------



 



Section 2601, et seq., the Clean Water Act, 33 U.S.C. Section 1251, et seq., and
the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, and their
state analogs.
     1.23 “Indebtedness” means (a) all items (except items of capital stock,
capital surplus, general contingency reserves, retained earnings, deferred
income taxes, amounts attributable to minority interests, if any) which in
accordance with generally accepted accounting principles would be included in
determining total liabilities on a consolidated basis as shown on the liability
side of a balance sheet as at the date as of which Indebtedness is to be
determined, (b) all indebtedness secured by any mortgage, pledge, lien or
conditional sale or other title retention agreement to which any property or
asset owned or held is subject, whether or not the indebtedness secured thereby
will have been assumed (excluding non-capitalized leases which may amount to
title retention agreements but including capitalized leases), and (c) all
indebtedness of others which Borrower or any Subsidiary of Borrower has directly
or indirectly guaranteed, endorsed (otherwise than for collection or deposit in
the ordinary course of business), discounted or sold with recourse or agreed
(contingently or otherwise) to purchase or repurchase or otherwise acquire, or
in respect of which Borrower or any Subsidiary of Borrower has agreed to apply
or advance funds (whether by way of loan, stock purchase, capital contribution
or otherwise) or otherwise to become directly or indirectly liable.
     1.24 “Interest Rate” shall mean the Applicable LIBOR Rate (as adjusted from
time to time) PLUS two hundred twenty-five (225) basis points, as adjusted from
time to time as provided herein.
     1.25 “Inventory” means all goods, supplies, wares, merchandises, raw
materials, work in process, supplies and components, and finished goods, whether
held for sale or lease, or furnished or to be furnished under any contract for
service, or used or consumed in business, and also including products of and
accessions to inventory, packing and shipping materials, and all documents of
title, whether negotiable or non-negotiable, representing any of the foregoing,
and all “Inventory” as same is now or hereafter defined in the Uniform
Commercial Code.
     1.26 “Lien” means any security interest, mortgage, pledge, assignment, lien
or other encumbrance of any kind, including interests of vendors or lessors
under conditional sale contracts and capitalized leases.
     1.27 “Loan Documents” means this Agreement, the Term Note, the Security
Agreement, the Guaranty, and every other document or agreement executed by any
party evidencing or securing any of the Obligations, as the same may from time
to time be amended, modified, revised, supplemented, substituted, extended,
renewed or restated, and “Loan Document” means any one of the Loan Documents.
     1.28 “Loan” means the Term Loan.
     1.29 “Long Term Debt” means any Indebtedness or obligation of Borrower
which, by its terms, is not payable in full within one year from the date
incurred, or the repayment of which may, at the option of Borrower, be extended
for a period more than one year from the date incurred.
     1.30 “Note” means the Term Note.
     1.31 “Obligation(s)” is used in its most comprehensive sense and includes,
without limitation, all loans, advances, debts, indebtedness, liabilities and
obligations (including, principal, interest, late charges, collection costs,
attorneys’ fees and the like) of Borrower owed to Bank and/or any affiliate of
Citizens Republic Bancorp, of every kind, nature and description, whether now
existing or hereafter arising, either created by Borrower alone or together with
another or others, or acquired by Bank or any affiliate of Citizens Republic
Bancorp, by purchase, assignment or otherwise, and whether direct or indirect,
primary or as guarantor or surety, secured or unsecured, absolute or contingent,
liquidated or unliquidated, whenever and however arising, whether evidenced by
note, draft, letter of credit, application for letter of credit or otherwise,
and any renewals, amendments, modifications, restatements of or substitutes
therefor. The term “Obligations” shall include, but not be limited to, all
indebtedness owed by Borrower to Bank by reason of credit extended or to be
extended under this Agreement, Note, the other Loan Documents, any Rate
Management Agreement, and any other document or instrument related to any of the
foregoing. It is Borrower’s express intention that the term “Obligations” shall
include, but not be limited to, all present Obligations of Borrower to Bank,
shall extend to all future Obligations of Borrower to Bank, whether or not such
Obligations

3



--------------------------------------------------------------------------------



 



are increased, reduced or entirely extinguished and thereafter increased,
reduced or reincurred, whether or not such Obligations are related to the
indebtedness identified above by class, type or kind and whether or not such
Obligations are specifically contemplated by Borrower and Bank as of the date
hereof.
     1.32 “Permitted Liens” has the meaning assigned thereto as set forth in
Section 3.9 of this Agreement.
     1.33 “Person” means and includes an individual, corporation, partnership,
trust, unincorporated organization or association and a government or any
department or agency thereof.
     1.34 “Property” means the location where the Collateral is located as
described in Exhibit A to the Security Agreement.
     1.35 “Rate Management Agreement” means any Rate Management Transaction and
any other agreement, device or arrangement providing for payments which are
related to fluctuations of interest rates, exchange rates or forward rates,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, including without limitation any ISDA Master
Agreement between Borrower and Bank, and any schedules, confirmations and
documents and other confirming evidence between the parties confirming
transactions thereunder, all whether now existing or hereafter arising, and in
each case as amended, modified or supplemented from time to time.
     1.36 “Rate Management Obligations” means any and all obligations of
Borrower to Bank, whether absolute, contingent or otherwise and howsoever and
whensoever (whether now or hereafter) created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor), under or in connection with (i) any and all Rate Management
Agreements, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Management Agreement.
     1.37 “Rate Management Transaction” means any transaction (including an
agreement with respect thereto) now existing or hereafter entered into between
Borrower and Bank which is a rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures, or any other transaction
which is governed by any ISDA Master Agreement between Borrower and Bank.
     1.38 “Security Agreement” means the Security Agreement dated of even date
herewith, between Borrower and Bank securing the Obligations, as the same may
from time to time be amended, modified, revised, supplemented, substituted,
extended, renewed or restated.
     1.39 “Subsidiary” means any corporation or other entity of which Borrower
directly or indirectly owns or controls at the time outstanding stock or
ownership interests having under ordinary circumstances (not depending on the
happening of a contingency) voting power to elect a majority of the board of
directors, members or managers of said corporation.
     1.40 “Tangible Net Worth” means a total of the capital stock (less treasury
stock), paid-in surplus, general contingency reserves, subordinated debt,
retained earnings (deficit) of Borrower and any Subsidiary of Borrower as
determined on a consolidated basis in accordance with generally accepted
accounting principles consistently applied, after eliminating all inter-company
items and all amounts properly attributable to minority interests, if any, in
the stock and surplus of any Subsidiary, minus the following items (without
duplication of deductions) if any, appearing on the consolidated balance sheet
of Borrower:

  (i)   Intentionally Omitted

4



--------------------------------------------------------------------------------



 



  (ii)   the book amount of all assets which would be treated as intangibles
under generally accepted accounting principles, including, without limitation,
such items as good-will, trademark applications, trade names, service marks,
brand names, copyrights, patents, patent applications and licenses, and rights
with respect to the foregoing; and     (iii)   the amount by which aggregate
inventories or aggregate securities appearing on the asset side of such
consolidated balance sheet exceed the lower of cost or market value (at the date
of such balance sheet) thereof;     (iv)   Intentionally Omitted     (v)  
Intentionally Omitted

     1.41 “Term Loan” means the Term Loan referred to in Section 2.1 hereof, as
the same may from time to time be amended, modified, revised, supplemented,
substituted, extended, renewed or restated.
     1.42 “Term Note” means the Tern Note dated of even date herewith from
Borrower payable to the order of Bank in the principal amount of Two Million Six
Hundred Forty-Five Thousand and no/100 Dollars ($2,645,000.00) evidencing the
Term Loan, as the same may from time to time be amended, modified, revised,
supplemented, substituted, extended, renewed or restated.
     All financial terms used in this Agreement but not defined in this
Section 1 or in the Security Agreement have the meanings given to them by
generally accepted accounting principles, consistently applied. All other
undefined terms have the meanings given to them in the Uniform Commercial Code
as in effect from time to time in the State of Ohio.
Section 2. Loan.
     2.1 Term Loan. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to lend to Borrower a term loan in the principal amount of Two
Million Six Hundred Forty-Five Thousand and no/100 Dollars ($2,645,000.00), on
the terms and conditions hereinafter set forth and as set forth in the Term
Note. The proceeds of the Term Loan shall be used solely for costs related to
refinancing current Indebtedness of Borrower with National City Bank. The term
of the Term Note shall be payable over a 364-day term with amortization based on
a fifteen (15)-year straight-line level payment principal plus interest
amortization period. Bank acknowledges that Borrower or an Affiliate of Borrower
has made application to the Public Utilities Commission of Ohio (“PUCO”) for
approval to enter into a long term note made payable to Bank and further
acknowledges that prior approval of the PUCO must be obtained for any notes
payable for a period of more than twelve months after the date of making the
note. Subject to and only after the receipt of the required approval of the PUCO
in Case No. 08-699-GA-AIS on or prior to the 364th day after the date of the
Term Note (the “PUCO Approval”), Bank and Borrower agree that on the 365th day
after the date of the Term Note, the Term Note shall convert to a four (4)-year
term loan payable over a four (4)-year period with amortization based on a
fourteen (14)-year straight-line level payment principal plus interest
amortization period. Upon conversion as foresaid, the Term Loan shall mature on
July ___, 2013, unless earlier accelerated as provided herein or in the Term
Note (the “Term Loan Maturity” or “Term Loan Maturity Date”). If the PUCO
Approval is not obtained by the 364th day after the date of the Term Note, the
Term Note shall become due and payable on said 364th day after the date of the
Term Note, which date shall then be the Term Loan Maturity or Term Loan Maturity
Date. The Term Note shall bear interest at a variable rate equal to the Interest
Rate per annum. In the event of a change in the Interest Rate from time to time,
the interest rate under the Term Note shall change without notice as of the
first day of each month. Interest shall be calculated based on a 360-day year
and charged for the actual number of days elapsed. After maturity of the Term
Note, whether as stated, by acceleration or otherwise, the Term Note shall bear
interest (computed in the same manner, and with the same effect, as interest
hereon prior to maturity but at the higher rate) payable on demand, at a rate
per annum equal to the Default Rate, until paid, and whether before or after the
entry of judgment hereon. Any amounts repaid under the Term Note may not be
re-borrowed. All payments under the Term Note shall be payable in lawful money
of the United States of America to Bank at its office at 328 S. Saginaw Street,
Flint, Michigan 48502, or at such place as shall hereafter be designated by
written notice from the holder to Borrower. To evidence the Term Loan, Borrower
shall execute and deliver to Bank the Term Note, in the form of Exhibit B
attached hereto, with appropriate

5



--------------------------------------------------------------------------------



 



insertions, the terms of which are incorporated herein by this reference.
Borrower shall make principal plus interest payments on the Term Loan due and
payable monthly and continuing on the first day of each month, commencing on
September 1, 2008, and continuing on the first day of each and every consecutive
month thereafter, with a final payment in the amount of the then remaining
balance of principal, plus interest thereof due and payable in full on Term Loan
Maturity Date. The monthly principal plus interest payment amounts shall be
based on the straight-line level payment principal plus interest amortization
schedules set forth above. Upon each change in the Interest Rate, upward or
downward, the amount of the monthly interest payments will be correspondingly
adjusted on the first monthly payment due date following such interest rate
adjustment. Borrower may prepay the principal balance of the Term Note, in whole
or in part, without premium or penalty. However, in the event Borrower and Bank
enter into one or more Rate Management Agreements, pursuant to which Borrower is
managing interest rate risk associated with the Term Note, under certain
circumstances described in the Rate Management Agreement, Borrower may incur
additional financial obligations in the nature of early termination payments
(“Termination Obligations”) if the Term Note is prepaid. Subject to satisfying
any applicable Termination Obligations, Borrower is not legally prohibited from
paying all or a portion of the Term Note balance earlier than it is due, but
Borrower should consult with Bank and consider the financial impact of such
action before doing so. In the case of a partial prepayment of the Term Note, a
corresponding adjustment to the Rate Management Agreement (“Partial
Termination”) is recommended to preserve Borrower’s right of consolidated
financial accounting treatment for the Term Note and the Rate Management
Agreement. Any such early payments shall not, unless agreed to by Bank in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
under the Term Note payment schedule. Borrower agrees not to send Bank payments
marked “paid in full”, “without recourse”, or similar language. If Borrower
sends such a payment, Bank may accept it without losing any of Bank’s rights
under the Term Note, and Borrower will remain obligated to pay any further
amount owed to Bank. All written communications concerning disputed amounts,
including any check or other payment instrument that indicates that the payment
constitutes “payment in full” of the amount owed or that is tendered with other
conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: Citizens Bank, P.O. Box 1790, Flint, Michigan
48501-1790.
     2.3 Loan Fee.
     (a) Fees. Borrower shall pay to Bank a loan fee in the amount of Six
Thousand Six Hundred Thirteen and no/100 Dollars ($6,613.00) which shall be due
and payable on or before the date hereof, said fee being deemed earned in full
upon payment and shall be non-refundable (the “Loan Fee”).
     (b) Intentionally Omitted.
     2.4 Security. To secure the prompt payment when due of all principal and
interest advanced by Bank pursuant to the Note, as well as for the payment of
the Obligations and any and all other sums owing pursuant to this Agreement or
the other Loan Documents, and for the performance and observance of all of the
covenants, agreements and conditions contained in the Note, this Agreement, all
other Loan Documents or with respect to the Obligations, whether now existing or
hereafter arising, either created by Borrower alone or together with another or
others, primary or secondary, secured or unsecured, absolute or contingent,
liquidated or unliquidated, direct or indirect, whether evidenced by note,
draft, application for letters of credit or otherwise, and any and all renewals,
amendments, modifications, restatements of or substitutes therefore: Borrower
hereby grants to Bank a first continuing security interest in all of Borrower’s
accounts, chattel paper, instruments and general intangibles, machinery and
equipment, inventory and supplies, all furniture and fixtures and interest in
joint ventures or other entities, as more fully described in, and pursuant to,
the Security Agreement, and all additions, substitutions, increments, proceeds
and products with respect thereto, whether now or later acquired, and all
contracts as more fully described in, and pursuant to, the Assignment of
Contracts, and all additions, substitutions, increments, proceeds and products
with respect thereto, whether now or later acquired (all of the property
described in the Security Agreement and the Assignment of Contracts are
hereinafter collectively referred to as the “Collateral”). It is Borrower’s
express intention that this Agreement and the continuing security interest
granted hereby and pursuant to the Security Agreement, in addition to covering
all present Obligations of Borrower to Bank, including, but not limited to, the
Note, shall extend to all future Obligations of Borrower, whether jointly or
severally, to Bank, whether or not such Obligations are increased, reduced or
entirely extinguished and thereafter increased, reduced or reincurred, and
whether or not such Obligations are specifically contemplated by Borrower and
Bank as of the date hereof. The absence of any reference to this Agreement in
any documents, instruments or agreements evidencing or

6



--------------------------------------------------------------------------------



 



relating to any Obligation secured hereby shall not limit or be construed to
limit the scope or applicability of this Agreement.
Section 3. Representations and Warranties. Borrower hereby warrants and
represents to Bank the following:
     3.1 Organization and Qualification. Borrower is a duly organized, validly
existing corporation in good standing under the laws of the State of Ohio, has
the requisite corporate power and authority to own and lease its properties and
to carry on its business and to enter into and perform this Agreement, the Note,
the Security Agreement, and the other Loan Documents, is qualified and licensed
to do business in the State of Ohio and each other jurisdiction in which the
nature of business conducted by it makes such qualification necessary or where
the failure to be so qualified would have a material adverse effect on its
business, assets or financial condition, or its performance of its obligations
under the Loan Documents. All information provided to Bank with respect to
Borrower and its operations is true and correct in all material respects.
     3.2 Due Authorization. Borrower has all requisite power and authority to
execute and deliver, and to perform all of its obligations under the Note and
the other Loan Documents. The execution, delivery and performance by Borrower of
this Agreement, the Security Agreement, the Assignment of Contracts, the Note
and the other Loan Documents have been duly authorized by all necessary
corporate action, and will not: (a) contravene any law or any governmental rule
or order binding on Borrower, or its Articles of Incorporation, Code of
Regulations or other governing documents of Borrower, (b) violate any agreement
or instrument by which Borrower is bound, (c) result in the creation of a Lien
on any assets of Borrower except the Lien to Bank granted herein; (d) violate
any provision of any law, rule, regulations, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Borrower; or (e) result in a breach of or constitute a default under, or cause
or permit the acceleration of any obligation owed under, any indenture or loan
or credit agreement, lease, or instrument to which Borrower is a party or by
which Borrower or any of its properties or assets is bound or affected. Borrower
has duly executed and delivered this Agreement, the Security Agreement, the Note
and the other Loan Documents and they are valid and binding obligations of
Borrower enforceable against Borrower in accordance with their respective terms
except as limited by equitable principles and by bankruptcy, insolvency or
similar laws affecting the rights of creditors generally. No notice to or
consent by any governmental body is needed in connection with this transaction.
The signing persons or entities of Borrower are fully authorized to execute this
Agreement, the Note and the other Loan Documents on behalf of Borrower.
     3.3 Litigation. There are no suits or proceedings pending or to the best of
Borrower’s knowledge, threatened, against or affecting Borrower or its assets or
properties, and no proceedings before any governmental body are pending or
threatened, against Borrower or its assets or properties.
     3.4 Margin Stock. No part of the Loan shall be used to purchase or carry,
or to reduce or retire or refinance any credit incurred to purchase or carry,
any margin stock (within the meaning of Regulations U and X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any margin stock. If requested by Bank,
Borrower shall furnish to Bank statements in conformity with the requirements of
Federal Reserve Form U-1.
     3.5 Business. Borrower is not a party to or subject to any agreement or
restriction which in the opinion of Borrower’s management is so unusual or
burdensome that it might have a material adverse effect on Borrower’s business,
properties or prospects.
     3.6 Licenses and Permits. Borrower has obtained any and all licenses,
permits, franchises, governmental authorizations, patents, trademarks,
copyrights or other rights necessary for the ownership of its properties and the
advantageous conduct of its business as currently being conducted. Borrower
possesses adequate licenses, patents, patent applications, copyrights,
trademarks, trademark applications, and trade names to continue to conduct its
business as heretofore or hereafter to be conducted by it, without any conflict
with the rights of any other person or entity. All of the foregoing are in full
force and effect and none of the foregoing are known to be in conflict with the
rights of others.
     3.7 Laws and Taxes. Borrower is in compliance with all laws, regulations,
rulings, orders, injunctions, decrees, conditions or other requirements
applicable to or imposed upon Borrower by any law or by any

7



--------------------------------------------------------------------------------



 



governmental authority, court or agency (collectively, “Requirements of Law”).
Borrower has filed all required tax returns and reports that are now required to
be filed by it in connection with any federal, state and local tax, duty or
charge levied, assessed or imposed upon Borrower or its assets, including
unemployment, social security, and real estate taxes. Borrower has paid all
taxes which are now due and payable. No taxing authority has asserted or
assessed any additional tax liabilities against Borrower which are outstanding
on the date of this Agreement, and Borrower has not filed for any extension of
time for the payment of any tax.
     3.8 Financial Condition. All financial information relating to Borrower
which has been or may hereafter be delivered to Bank is true and correct in all
material respects and has been prepared in accordance with generally accepted
accounting principles consistently applied. Borrower has no material obligations
or liabilities of any kind not disclosed in that financial information, and
there has been no material adverse change in the financial condition of Borrower
nor has Borrower suffered any damage, destruction or loss which has materially
adversely affected its business or assets since the submission of the most
recent financial information to Bank.
     3.9 Title. Borrower has good and marketable title to the assets reflected
on the most recent balance sheet submitted to Bank, free and clear from all
liens and encumbrances of any kind, except for (collectively, the “Permitted
Liens”): (a) current taxes and assessments not yet due and payable, (b) assets
disposed of in the ordinary course of Borrower’s business, and (c) any security
interests, pledges, assignments or mortgages granted to Bank to secure the
repayment or performance of the Obligations.
     3.10 Defaults. Borrower is in compliance with all material agreements
applicable to it and there does not now exist any default or violation by
Borrower of or under any of the terms, conditions or obligations of (a) its
Articles of Incorporation, Code of Regulations and other organizational or
governing documents, or (b) any indenture, mortgage, deed of trust, franchise,
permit, contract, agreement or other instrument to which Borrower is a party or
by which it is bound, and the consummation of the transactions contemplated by
this Agreement shall not result in such default or violation.
     3.11 Environmental Matters.
     (a) There have been no claims, notices, orders, or directives on
environmental grounds made or delivered to, pending or served on Borrower or its
agents, or which Borrower or its agents are aware, issued by any governmental
department or agency having jurisdiction over the Property, affecting the
Property or any part thereof requiring any work to be done upon or about the
Property or any part thereof, including, but not limited to, clean-up orders; or
issued or claimed by any private agency or individual affecting the Property or
any part thereof.
     (b) There have not been, are not now and as of the Closing Date, there will
be no solid waste, hazardous wastes, hazardous substances, toxic substances,
toxic chemicals, pollutants or contaminants, underground storage tanks,
purposeful dumps, substances, wastes, pollutants, contaminants or accidental
spills in, on or about the Property, or no solid wastes, hazardous wastes, toxic
substances, hazardous substances, pollutants or contaminates, wastes, or
pollutants, that are stored on the Property either by Borrower or by Borrower’s
lessees, licensees, invitees or predecessors, except for such amounts used in
the ordinary course of Borrower’s or such lessees’, licensees’, invitees’ or
predecessors’ business and in accordance with all applicable Hazardous Materials
Laws.
     (c) There has not been, is not now and as of the Closing Date, there will
be no filtering into ground water or transmission by seepage or other drain or
transfer any solid wastes, hazardous wastes, hazardous substances, toxic
substances, pollutants or contaminants, or wastes which have effected, is now
effecting or as of the Closing Date, will effect adjoining sites.
     (d) All definitions of hazardous wastes, toxic substances, or other similar
terms used in this Agreement have the meaning within the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. 9601 et seq.
(“CERCLA”), or if not defined therein, have such meaning as defined in all other
federal, state and local environmental statutes, rules and regulations.
     (e) Borrower agrees that Bank shall not assume any liability or obligation
for loss, damage, fines, penalties, claims or duty to clean-up or dispose of
wastes or materials on or relating to the Property, regardless of any
inspections of the Property made by Bank prior to the consummation of this
transaction. Borrower agrees to

8



--------------------------------------------------------------------------------



 



remain fully liable and shall indemnify and hold harmless Bank from any costs,
expenses, clean-up costs, waste disposal costs, litigation costs, fines,
penalties, including without limitation, those costs, expenses, penalties and
fines within the meaning of CERCLA, and any other related liabilities upon the
occurrence of a breach of any of Borrower’s foregoing representations and
warranties.
     3.12 Subsidiaries and Partnerships. Borrower has no subsidiaries. Borrower
is not a party to any partnership agreement or joint venture agreement.
     3.13 ERISA. Borrower is in compliance with all of its obligations to
contribute to any employee benefit plan or pension plan regulated by the Federal
Employee Retirement Income Security Act of 1974 (“ERISA”). Borrower has not
received notice informing it that it is not in full compliance with any of the
requirements of ERISA, and the regulations promulgated thereunder and, there
exists no event described in Section 4043(3) thereof (“Reportable Event”).
     3.14 Statements. Any certificate or written statement or the most recent
projections furnished prior to the date of this Agreement by Borrower to Bank or
any other person in connection with the negotiation of this Agreement or any of
the other Loan Documents or the transactions contemplated hereby, to the best
knowledge of Borrower after reasonable inquiry, does not contain any untrue
statement of a material fact and does not omit any material fact necessary to
make the statements contained herein or therein, in the light of the
circumstances under which it was made, not misleading.
     3.15 Solvency. Borrower is Solvent and upon consummation of the
transactions contemplated by this Agreement will be Solvent. “Solvent” means
that: (a) the present fair salable value of Borrower’s assets is in excess of
the total amount of its liabilities (including contingent liabilities);
(b) Borrower does not have unreasonably small capital and is able to pay its
debts as they become due; and (c) Borrower does not intend to or believe it will
incur obligations beyond its ability to pay as they mature.
     3.16 Chief Executive Office and Principal Place of Business. Borrower has
its chief executive office and principal place of business at 8500 Station
Street, Mentor, Ohio 44060, and each other location where Borrower maintains a
place of business is set forth on Exhibit 3.16 attached hereto and incorporated
herein by this reference.
     3.17 Consents. No authorization, consent, approval, order, license,
exemption from, or filing or registration or qualification with, any court or
governmental department, public body, authority, commission, board, bureau,
agency, or instrumentality, not heretofore obtained or not reasonably obtainable
by the date of issuance and delivery of the Note or the other Loan Documents is
or will be required to authorize, or is otherwise required in connection with
the following:
     (a) the execution and delivery by Borrower of, and the performance by
Borrower of all of its obligations under, the Note and the other Loan Documents,
or
     (b) the creation of the liens, security interests, or other charges or
encumbrances described in the Note or the other Loan Documents.
     3.18 Enforceability. Each of the Loan Documents, when executed and
delivered, will constitute the legal, valid and binding obligation of Borrower
(to the extent Borrower is a party thereto or obligated thereunder), enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws in effect from time to time relating to or affecting the
enforcement of creditors’ rights and general principles of equity.
     3.19 No Material Adverse Change. Since the Borrower’s fiscal quarter ended
March 31, 2008:
     (a) There has not been any material adverse change or any development
involving a prospective material adverse change, financial or otherwise, in the
condition of Borrower, or in the results of its operations, and there have not
been any material transactions, obligations or liabilities entered into or
incurred by Borrower other than transactions, obligations or liabilities in the
ordinary course of its business.

9



--------------------------------------------------------------------------------



 



     (b) Borrower does not have and has not incurred any material liabilities or
obligations, direct or contingent, which have not been disclosed to Bank. There
has been no change in the properties, the condition (financial or otherwise) or
earnings of Borrower, whether or not arising from transactions in the ordinary
course of business, which would materially and adversely affect Borrower’s
ability fully to perform all of its obligations under this Agreement.
     3.20 Tax Liability. Borrower has filed all tax returns (federal, state and
local) required to be filed and has paid all taxes shown thereon to be due and
all property taxes due, including interest and penalties, if any; provided,
however, that Borrower shall not be required to pay and discharge any such tax
so long as the legality thereof shall be promptly and actively contested in good
faith and by appropriate proceedings. Borrower has established and will maintain
adequate reserves for tax liabilities, if any (including any tax liabilities
contested pursuant to this Section 3.20).
     3.21 Compliance with Laws. Borrower is and shall remain in compliance in
all material respects with all laws, regulations and requirements applicable to
its business and has obtained to the extent reasonably obtainable by the Closing
Date of all authorization, consents, approvals, orders, licenses, exemptions
from, and has accomplished all filings or registrations or qualifications with,
any court or governmental department, public body, authority, commission, board,
bureau, agency or instrumentality, that are necessary for the transaction of its
business. The exact legal name of Borrower (including the name give in its
organizational documents) is as set forth on Page 1 of this Agreement.
Section 4. Affirmative Covenants. For so long as any obligation of Borrower in
connection with this Agreement or any of the other Loan Documents remains
outstanding, Borrower shall, unless Bank otherwise consents in writing, which
consent may be withheld in Bank’s sole discretion, do all of the following:
     4.1 Protection of Security Interest in Collateral. Subject only to the
Permitted Liens, Borrower shall maintain the lien created by the Security
Agreement as a first continuing lien upon the Collateral encumbered thereby, and
take such actions and execute and deliver to Bank such instruments and documents
as Bank may reasonably require from time to time at Borrower’s expense in
connection therewith, including without limitation any supplemental security
agreements, financing statements, continuation statements or other instruments
and documents extending or perfecting the security interest of Bank in and to
the Collateral as it may exist from time to time.
     4.2 Books and Records. Borrower shall maintain proper books of account and
records and enter therein complete and accurate entries and records of all of
its transactions in accordance with generally accepted accounting principles and
give representatives of Bank access thereto at all reasonable times, including
permission to examine, copy and make abstracts from any such books and records
and such other information which might be helpful to Bank in evaluating the
status of the Loan as it may reasonably request from time to time. Borrower
shall give Bank reasonable access to the Collateral and the other property
securing the Obligations for the purpose of performing examinations thereof and
to verify its condition or existence. In addition, Borrower acknowledges and
agrees that Bank shall have the right to make annual (or more frequently during
any ongoing Event of Default) field audits of Borrower’s books and records and
of the Collateral, the cost of which shall be borne by Borrower.
     4.3 Financial Statements. Borrower shall maintain a standard and modern
system for accounting in accordance with generally accepted principles of
accounting, consisting of full and complete books of account and other records
reflecting the results of its operations (in conjunction with any other ventures
as well as specifically with respect to the Loan), including without limitation
all contributions of equity or investment capital, and shall furnish or cause to
be furnished to Bank:
     (a) Within sixty (60) days after the end of each fiscal quarter and fiscal
year, a copy of Borrower’s internally prepared financial statements for such
quarter, on a consolidated basis, which statements shall be in reasonable
detail, prepared and certified as complete and correct, subject to changes
resulting from year-end adjustments, by the principal financial officer of
Borrower, and shall be in such form and substance as Bank may require;

10



--------------------------------------------------------------------------------



 



     (b) Within one hundred fifty (150) days after the end of each fiscal year,
a copy of Borrower’s audited financial statements, on a consolidated basis,
prepared by a firm of independent certified public accountants reasonably
acceptable to Bank, and accompanied by an audit opinion of such accountants
without significant qualification;
     (c) Annually as set forth in RMO’s Guaranty, a copy of RMO’s personal
financial statement, certified by such Guarantor, in such form and substance as
Bank may reasonably require;
     (d) Intentionally Omitted;
     (e) Intentionally Omitted;
     (f) Within thirty (30) days after the end of each fiscal quarter, a
Compliance Certificate, in such form and substance as Bank may designate from
time to time, signed by the principal financial officer, member or manager of
Borrower, (i) stating he is familiar with all documents relating to the Loan and
Bank and that no Event of Default specified in this Agreement, nor any event
which upon notice or lapse of time, or both would constitute such an Event of
Default, has occurred, or if any such condition or event existed or exists,
specifying it and describing what action Borrower has taken or proposed to take
with respect thereto, and (ii) setting forth, in summary form, figures showing
the financial compliance of Borrower with the financial covenants contained in
this Agreement in such form and substance as Bank may require;
     (g) Forthwith upon any officer, director of shareholder of Borrower
obtaining knowledge of any condition or event which constitutes or, after notice
of lapse or time or both, constitute an Event of Default, a certificate of such
person specifying the nature and period of the existence thereof, and what
action Borrower has taken or is taking or proposed to take in respect thereof;
     (h) Upon request of Bank, a copy of Borrower’s or any Guarantor’s federal
or other income tax return and such other information as Bank may reasonably
request, together with any extension with respect thereto;
     (i) Promptly upon receipt thereof, copies of all letters to management and
all reports submitted to Borrower by independent certified public accountants;
     (j) After written request from Bank, copies of all statements, notices and
reports Borrower shall thereafter send to its members, manager, officers or to
any creditor; and
     (k) With reasonable promptness, such other financial, tax and other
information of Borrower and/or any Guarantor as Bank may reasonably request from
time to time.
     If at any time Borrower has any Subsidiaries which have financial
statements that could be consolidated with those of Borrower under generally
accepted accounting principles, the financial statements required by subsections
(a) and (b) above shall be the financial statements of Borrower and/or any
Guarantor, as applicable, and all such subsidiaries prepared on a consolidated
and consolidating basis.
     4.4 Condition and Repair. Borrower shall maintain its assets in good repair
and working order and shall make all appropriate repairs and replacements
thereof.
     4.5 Insurance. At all times while the Obligations are outstanding, maintain
(and provide satisfactory evidence thereof to Bank through certificates of
insurance or insurance binders) the following insurance:
     (a) General liability insurance (including professional liability coverage)
in an amount equal to at least $1,000,000.00 per occurrence and $2,000,000.00 in
the aggregate with an umbrella policy in the amount of at least $5,000,000.00 of
additional liability coverage;

11



--------------------------------------------------------------------------------



 



     (b) “All-risk” coverage on the Property, in an amount not less than the
replacement cost thereof, insuring against such potential causes of loss as
shall be required by Bank, including but not limited to loss or damage from
wind, fire, ice and subsidence, and, if customary for the geographic area and if
requested by Bank, earthquake; and
     (c) Business interruption insurance equal to not less than twelve
(12) months estimated gross revenues less expenses not ordinarily incurred
during the period of business interruption.
     Each of the policies described in 4.5(a) shall name Bank as an additional
insured. Each of the policies described in 4.5(b) through (c) shall name Bank as
additional insured and loss payee under a standard noncontributory lender loss
payable clause, and shall provide that Bank shall receive not less than thirty
(30) days written notice prior to cancellation. The proceeds of any of the
policies described in 4.5(b) through (c) shall be payable by check payable to
Bank, delivered to Bank, and such proceeds shall be applied by Bank, at its sole
option, either (i) to the full or partial payment or prepayment of the
Obligations (without premium), or (ii) to the repair and/or restoration of the
Property damaged or taken. Each of the policies described in 4.5(b) through
(c) must be written by an insurer having a rating of A or better from Standard &
Poors, and Fitch Investors Service and a Best rating acceptable to Bank.
     4.6 Taxes. Borrower shall pay when due all taxes, assessments and other
governmental charges imposed upon it or its assets, franchises, business, income
or profits before any penalty or interest accrues thereon, and all claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums which by law might be a lien or charge upon any of its
assets, provided that (unless any material item or property would be lost,
forfeited or materially damaged as a result thereof) no such charge or claim
need be paid if it is being diligently contested in good faith, if Bank is
notified in advance of such contest and if Borrower establishes an adequate
reserve or other appropriate provision required by generally accepted accounting
principles and deposits with Bank cash or bond in an amount acceptable to Bank.
     4.7 Existence; Business. Borrower shall (a) maintain its corporate
existence and not dissolve or otherwise dispose of or transfer all or a
substantial part of its assets without the consent of Bank, which consent Bank
shall be under no obligation to give, (b) engage primarily in business of the
same general character as that now conducted, and (c) refrain from entering into
any lines of business substantially different from the business or activities in
which Borrower is presently engaged. If a sale or other transfer of assets of
Borrower is made as permitted by this Section, the provisions of this Section
shall continue in full force and effect and no further sale or other transfer
shall be made except in compliance with the provisions of this Section.
     4.8 Compliance with Laws. Borrower shall comply with all federal, state and
local laws, regulations and orders applicable to Borrower or its assets
including, but not limited to, Requirements of Law and all Hazardous Materials
Laws, in all respects material to Borrower’s business, assets or prospects and
shall immediately notify Bank of (a) any violation of any rule, regulation,
statute, ordinance, order or law relating to the public health or the
environment, and (b) of any complaint or notifications received by Borrower
regarding to any violation of environmental or safety and health rule,
regulation, statute, ordinance or law.
     4.9 Payment of Indebtedness. Borrower shall pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its Indebtedness and other obligations of whatever kind or nature,
unless the same is being contested in good faith by Borrower and diligently
pursued to completion by appropriate proceedings and with adequate reserves.
     4.10 Notice of Default. Promptly notify Bank if (a) Borrower learns of the
occurrence of any event which constitutes, or will, with the passage of time or
the giving of notice or both, constitute an Event of Default or a default under
this Agreement, the Note or any of the other Loan Documents, together with a
detailed statement by an Authorized Borrower Representative specifying the
nature thereof and what action Borrower is taking or proposes to take with
respect thereto, or (b) Borrower receives any notice from, or the taking of any
other action by, the holder of any promissory note, debenture or other evidence
of indebtedness of Borrower or of any security (as defined in the Securities Act
of 1933, as amended) of Borrower with respect to a claimed default, together
with a detailed statement by an Authorized Borrower Representative specifying
the notice given or other action taken by such holder and the nature of the
claimed default and what action Borrower is taking or proposes to take with
respect thereto, or (c) Borrower learns of the existence of any legal, judicial
or regulatory proceedings affecting

12



--------------------------------------------------------------------------------



 



Borrower or any of its properties or assets in which the amount involved is
material and is not covered by insurance or which, if adversely determined,
would cause a material adverse change in the business, prospects, profits,
properties, assets or condition (financial or otherwise) of Borrower, or (d)
there shall occur or exist any other event or condition causing a material
adverse change in the business, prospects, profits, properties, assets or
condition (financial or otherwise) of Borrower.
     4.11 Depository/Banking Services. Borrower shall maintain a depository
relationship with Bank as long as this Agreement is in effect.
     4.12 Other Amounts Deemed Loans. If Borrower fails to pay any tax,
assessment, governmental charge or levy or to maintain insurance within the time
permitted by this Agreement, or to discharge any Lien prohibited hereby, or to
comply with any other obligation, Bank may, but shall not be obligated to, pay,
satisfy, discharge or bond the same for the account of Borrower, and to the
extent permitted by law and at the option of Bank, all monies so paid by Bank on
behalf of Borrower shall be deemed a Loan and part of the Obligations.
     4.13 Maintenance and Furnishing of Property. Maintain its properties,
including without limitation the Property, and each portion thereof (including
without limitation fixtures, equipment, machinery and fixed assets) in good
condition and repair, said condition and repair to be in line with that of
comparable facilities; and not permit any waste or damage with respect thereto.
     4.14 Notice of Litigation. Give notice to Bank, within ten (10) days of
Borrower’s knowledge of any of the following: (i) any litigation materially
affecting or relating to Borrower or the Property; (ii) any dispute between
Borrower and any municipal or other governmental authority relating to the
Property, the adverse determination of which might materially affect the
Property; and (iii) any threat or commencement of proceedings in condemnation or
eminent domain relating to the Property.
     4.15 Payment of Loan/Performance of Obligations. Duly and punctually pay or
cause to be paid the principal and interest on each Note in accordance with its
terms and duly and punctually pay and perform or cause to be paid or performed
all Obligations hereunder and under the other Loan Documents.
     4.16 Notification. Borrower shall promptly provide Bank with at least
thirty (30) days prior written notice of: (i) any change in any location where
Borrower’s Inventory is maintained, and any new locations where Borrower’s
Inventory is to be maintained; (ii) any change in the location of the office
where Borrower’s records pertaining to its Accounts and contract rights are
kept; (iii) the location of any new places of business for Borrower or Guarantor
and the changing or closing of any of their respective existing places of
business; and (iv) any change in Borrower’s name or state of organization; and
(v) any change in Borrower’s place of business.
Section 5. Negative Covenants. Without the prior written consent of Bank,
Borrower shall be prohibited from doing the following:
     5.1 No Debt. Except for any Permitted Liens and vehicles financed in the
ordinary course of Borrower’s business and in accordance with past practices
consistently applied and as shown on Borrower’s financial statement and
disclosed to Bank, create, incur, assume, or permit to exist any Indebtedness
except (i) Indebtedness under this Agreement or permitted by this Agreement;
(ii) Indebtedness otherwise owing to Bank; and (iii) Indebtedness for trade debt
incurred in the ordinary course of Borrower’s business subject, however to any
limitations thereof as provided herein.
     5.2 Prepayments. Borrower shall not voluntarily prepay any Indebtedness
owing by Borrower prior to the stated maturity date thereof other than (i) the
Obligations and (ii) Indebtedness to trade creditors where the prepayment will
result in a discount on the amount due, unless the effect of such prepayment
will cause an Event of Default hereunder.
     5.3 Leases. Borrower shall not enter into any lease of real property as
lessee not approved in writing by Bank, which approval will not be unreasonably
withheld, or enter into any lease of personal property as lessee, except for
leases of personal property in the ordinary course of Borrower’s business, which
shall not exceed aggregate lease payments of $
                                         in any fiscal year.

13



--------------------------------------------------------------------------------



 



     5.4 Pledge or Encumbrance of Assets. Other than the Permitted Liens,
Borrower shall not create, incur, assume or permit to exist any Lien, pledge,
mortgage, security interest or encumbrance whatsoever on the Collateral, except
for Liens in favor of Bank, and Liens imposed by law which secure amounts not at
the time due and payable.
     5.5 Guarantees and Loans. Except with Bank’s prior written consent, which
consent will not be unreasonably withheld, and in accordance with Borrower’s
ordinary course of business consistent with past business practices consistently
applied, Borrower shall not enter into any direct or indirect guarantees other
than by endorsement of checks for deposit nor make any advance or loan,
including, without limitation, loans and advances to employees of Borrower.
     5.6 Capital Stock; Dividends. Borrower shall not issue any additional
capital stock or shareholder interests, nor grant any warrants, options or other
rights to purchase such capital or shareholder interests. Borrower shall not
(a) declare or pay any dividends on its capital stock or shareholder interests,
or (b) redeem any capital or shareholder interests in any fiscal year.
     5.7 Merger; Disposition of Assets. Borrower shall not (a) change its
capital, shareholder or ownership structure, (b) merge or consolidate with any
company, corporation or other entity (c) amend or change its Articles of
Incorporation, Code of Regulations or other organizational or governing
documents, or (d) sell, transfer or otherwise dispose of all or any substantial
part of its assets whether now owned or hereafter acquired.
     5.8 Transactions with Affiliates and Subsidiaries. Except with Bank’s prior
written consent, which consent will not be unreasonably withheld, and in
accordance with Borrower’s ordinary course of business consistent with past
business practices consistently applied, Borrower shall not (a) directly or
indirectly issue any guarantee for the benefit of any person, Affiliate or
Subsidy, except for any guarantee in favor of Bank, (b) directly or indirectly
make any loans or advances to or investments in any person, Affiliate or
Subsidiary, or (c) enter into any transaction with any of its Affiliates or
Subsidiaries, other than transactions entered into on an arm’s length basis in
the normal course of Borrower’s business.
     5.9 Investments. Borrower shall not purchase or hold beneficially any
stock, securities or evidences or indebtedness of, or make any investment or
acquire any interest, in, any other firm, partnership, corporation or entity
other than short term investments of excess working capital in one or more of
the following: (a) investments (of one year or less) in direct or guaranteed
obligations of the United States, or any agencies thereof; and (b) investments
(of one year or less) in certificates of deposit of banks or trust companies
organized under the laws of the United States or any jurisdiction thereof,
provided that such banks of trust companies are insured by the Federal Deposit
Insurance Corporation and have capital in excess of $25,000,000.
     5.10 Acquisitions. Borrower shall not purchase or otherwise acquire all or
any part of the business or assets of, or any stock or other evidence of
beneficial ownership of, any company or entity whatsoever, without the prior
written consent of Bank.
     5.11 Leases; Investments. Except as otherwise expressly permitted in this
Section 5, Borrower shall not:
     (a) Create, incur, assume or suffer to exist any lease obligation;
     (b) Make any investment in, or make any loan or advance to, any Person,
including but not limited to, any Shareholder or Director of Borrower; or
     (c) Purchase or acquire obligations owned by others.
     5.13 Liens. Except as otherwise expressly permitted in this Section 5,
Borrower shall not create, incur, assume or permit to exist any lien, pledge,
mortgage, security interest, or other encumbrance whatsoever on the Collateral,
or on any of Borrower’s properties, rights, income or other assets, including,
but not limited to, the Collateral whether now owned or hereafter acquired,
other than the Permitted Liens.

14



--------------------------------------------------------------------------------



 



     5.14 Conduct of Business. Borrower shall not:
     (a) Make any material change in the nature of such Borrower’s business as
it is being conducted as of the date hereof;
     (b) Dissolve, merge, consolidate or consummate any similar transaction with
or into any other Person, or otherwise change its identity or corporate or
capital structure;
     (c) Sell, lease, transfer or otherwise dispose of the Collateral (except
for the sale of Inventory in the ordinary course of business), or all or a
substantial part of its assets, whether now owned or hereinafter acquired;
     (d) Change its method of accounting, unless such change is permitted by
generally accepted accounting principles consistently applied, and provided such
change does not have the effect of curing or preventing what would otherwise be
an Event of Default had such change not taken place;
     (e) Change its name, trade name or articles of incorporation or articles of
incorporation;
     (f) Change its shareholders or capital structure;
     (g) Change its chief executive office or its principal place of business;
or
     (h) Permit a transfer of any legal or equitable interest in its capital
stock or shareholder interests to any Person, including, but not limited to,
present shareholders of Borrower.
     5.15 Government Regulation. Borrower shall not (a) be or become subject at
any time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Bank from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower, or (b) fail to
provide documentary and other evidence of Borrower’s identity as may be
requested by Bank at any time to enable Bank to verify Borrower’s identity or to
comply with any applicable law or regulation, including, without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
     5.16 Minimum Tangible Net Worth. Borrower shall not permit its Tangible Net
Worth, on a consolidated basis, to be less than Two Million Three Hundred
Twenty-Four Thousand and no/100 Dollars ($2,324,000.00) (the “Initial Tangible
Net Worth Amount”), as of the Closing Date, as calculated by Bank in its
reasonable discretion. Thereafter, Borrower shall not permit its Tangible Net
Worth, on a consolidated basis, to be less than the Initial Tangible Net Worth
Amount as positively increased by the “Increase Amount” as of each December 31,
with the first Increase Amount determined as of December 31, 2008 and each
December 31 thereafter. The minimum Tangible Net Worth covenant as required
herein shall be tested as of the end of each fiscal quarter and fiscal year
thereafter beginning as of September 30, 2008 and continuing as of the end of
each fiscal quarter and fiscal year thereafter, all as calculated by Bank in its
reasonable discretion. As used herein, “Increase Amount” shall mean an amount
equal to fifty percent (50%) of net earnings before distributions as calculated
by Bank in its reasonable discretion. There will be no deduction for losses.
     5.17 Minimum Debt Service Coverage Ratio. Borrower shall not permit its
Debt Service Coverage Ratio to be less than 1.25 to 1.00, determined as of the
end of each fiscal quarter and fiscal year-end on a rolling four-quarter basis,
beginning September 30, 2008, and continuing as of the end of each fiscal
quarter and fiscal year thereafter, all as calculated by Bank in its reasonable
discretion.
Section 6. Events of Default and Remedies.
     6.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder (“Event of Default”):
     (a) Borrower fails to pay any amount owing under the Term Note, this
Agreement or any other Loan Document within ten (10) days of when due, time
being of the essence; or

15



--------------------------------------------------------------------------------



 



     (b) Borrower fails to observe or perform or is in default of any covenant,
condition or agreement set forth in Sections 4, 5, or 8 of this Agreement; or
     (c) Any representation or warranty made by Borrower herein or in any of the
Loan Documents is incorrect in any material respect when made or reaffirmed; or
     (d) Borrower or any Guarantor fails to observe or perform any covenant,
condition or agreement to be observed or performed hereunder, or under any other
Loan Document, or under any Guaranty, and the failure or inability of Borrower
or any Guarantor to cure such default within thirty (30) days of the occurrence
thereof, provided that such thirty (30) day grace period shall not apply to
(i) a breach of any covenant which in Bank’s good faith judgment is incapable of
cure, (ii) any failure to maintain insurance or permit inspection of the
Collateral or of the books and records of Borrower, (iii) any breach in any
affirmative or negative covenant set forth in Sections 4 and 5 hereof,
respectively, (iv) any breach of any other subsection of this Section 6.1, or
(v) any breach of any covenant which has already occurred; or
     (e) Borrower or any Guarantor commences a voluntary case under any
applicable bankruptcy, insolvency or other similar law in effect, or makes any
general assignment for the benefit of creditors, or fails generally to pay its
debts as such debts become due, or takes any action in furtherance of any of the
foregoing; or
     (f) There is a default under the terms of any Indebtedness or lease of
Borrower or any Subsidiary of Borrower owed to Bank or any other creditor which
is not cured within the time period permitted pursuant to the terms and
conditions of such Indebtedness or lease, or an event occurs which gives any
creditor or lessor the right to accelerate the maturity of any such Indebtedness
or lease payments to such creditor or lessor; or
     (g) A final judgment for the payment of money which exceeds $10,000.00 is
rendered against Borrower or any Guarantor and remains undischarged for thirty
(30) days during which execution is not effectively stayed or is not
sufficiently bonded over in favor of Bank; or
     (h) Bank shall deem itself insecure in good faith believing that the
prospect of repayment of the Obligations or performance of the covenants and
conditions of this Agreement or under any other Loan Document is materially
impaired; or
     (i) A change occurs in the ownership of Borrower’s capital or shareholder
interests; or
     (j) An Event of Default or default occurs under any Loan Document, or any
Guarantor of any of the Obligations denies such Guarantor’s obligation to
guaranty any Obligations then existing or attempts to limit or terminate such
Guarantor’s obligation to guaranty any future Obligations; or
     (k) The dissolution, termination, consolidation, liquidation, death or
similar event with respect to or involving Borrower or any Guarantor; or
     (l) The commencement of any foreclosure proceedings, proceedings in aid of
execution, attachment actions, levies against, or the filing by any taxing
authority of a lien against any of the Collateral or any property securing the
repayment of any of the Obligations; or
     (m) The loss, theft or substantial damage to the Collateral or any property
securing the repayment of the Obligations if such occurrence is not covered by
insurance for which Bank receives the insurance proceeds with respect thereto
within ninety (90) days from the date of loss, or the result of such occurrence
will be, in Bank’s reasonable judgment, the failure or inability of Borrower to
continue substantially normal operation of its business within thirty (30) days
of the date of such occurrence; or
     (n) Intentionally Omitted
     (o) (i) The validity or effectiveness of any of the Loan Documents or its
transfer, grant, pledge, mortgage, or assignment by the party executing such
Loan Document is impaired; (ii) any party executing any of the Loan

16



--------------------------------------------------------------------------------



 



Documents asserts that any of such Loan Documents is not a legal, valid and
binding obligation of the party thereto enforceable in accordance with its
terms; (iii) the security interest or Lien purporting to be created by any of
the Loan Documents will for any reason cease to be a valid, perfected lien
subject to no other liens other than Liens permitted by the terms of this
Agreement; or (iv) any Loan Document is amended, hypothecated, subordinated,
terminated or discharged, or if any person is released from any of its covenants
or obligations under any of the Loan Documents except as permitted by Bank in
writing; or
     (p) A Reportable Event (as defined in ERISA) occurs with respect to any
employee benefit plan maintained by Borrower for its employees other than a
Reportable Event caused solely by a decrease in employment; or a trustee is
appointed by a United States District Court to administer any employee benefit
plan; or the Pension Benefit Guaranty Corporation institutes proceedings to
terminate any of Borrower’s employee benefit plans; or
     (q) There shall occur any material event of default including specifically,
but without limitation, due to non-payment or non-performance, under any loan,
agreement, document or instrument to which Borrower, any Guarantor, or any
Subsidiary of Borrower, or any one of them is now or hereinafter a party, or by
which any of Borrower’s, any Guarantor’s or any Subsidiary’s property is bound,
creating or relating to any Indebtedness in favor of Bank or any other creditor,
and such default or event of default is not cured within the period of grace, if
any, provided therein; or
     (r) Borrower or any Guarantor shall: (1) apply for or consent to the
appointment of a receiver, trustee or liquidator for itself or for any of its
properties or assets; (2) admit in writing the inability to pay debts, (3) make
a general assignment for the benefit of creditors; (4) be adjudicated bankrupt
or insolvent, or (5) file a voluntary petition in Bankruptcy, or a petition or
answer seeking reorganization or an arrangement with creditors or to take
advantage of any Bankruptcy, reorganization, insolvency, or liquidation law, or
an answer admitting the material allegations of a petition filed against it in
any proceeding under any such law; or
     (s) An order shall be entered, without the application or consent of
Borrower or any Guarantor, by any court approving a petition seeking
reorganization of Borrower or any Guarantor or of all or a substantial part of
the properties or assets of Borrower or any Guarantor or appointing a receiver,
trustee or liquidator of Borrower or any Guarantor and such order shall continue
unstayed and in effect for a period of sixty (60) days or more. The institution
of any garnishment proceedings by attachment, levy or otherwise, against any
deposit balance maintained or any property deposited with Bank by Borrower or
any Guarantor and such proceeding is not discharged within thirty (30) days of
its commencement; or
     (t) Borrower’s or any Guarantor’s failure to deliver or cause to be
delivered the financial statements and information set forth in Section 4.3
hereof within the times required and such failure is not cured within thirty
(30) days following Bank’s written notice to Borrower or any Guarantor thereof;
or
     (u) Nonpayment by Borrower of any Rate Management Obligation when due or
the breach by the Borrower of any term, provision or condition contained in any
Rate Management Agreement; or
     (v) The transfer of any of the Collateral except for the sale of Inventory
in the ordinary course of Borrower’s business.
     6.2 Remedies. Upon the occurrence of any Event of Default, Bank may, at its
option, do any or all of the following:
     (a) Cease advancing money under the Note and this Agreement and declare the
principal of all amounts owing under the Note, this Agreement and the other Loan
Documents and all other indebtedness of Borrower to Bank, together with interest
thereon, to be forthwith due and payable, regardless of any other specified
maturity or due date, without notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character, and without the necessity of prior recourse to
any security;

17



--------------------------------------------------------------------------------



 



     (b) Implement any remedies available to Bank under or in connection with
the Note, this Agreement and/or the other Loan Documents, and exercising all of
the rights and remedies available to Bank in connection therewith and/or as a
secured creditor in law or in equity, including without limitations, foreclosing
on or proceeding against any security and exercising any other rights to
security whether under the Loan Documents or any other agreement or as provided
by law, all in such order and in such manner as Bank in its sole discretion may
determine;
     (c) If the Event of Default may be cured by Bank by taking actions or
making payments of money, Bank shall have the right (but not the obligation) to
take such actions (including without limitation the retention of attorneys and
the commencement or prosecution of actions on its own behalf or on behalf of
Borrower), make such payments and pay for the costs of such actions (including
without limitation reasonable attorneys’ fees and court costs) from its own
funds; provided, that the taking of such actions at Bank’s expense or the making
of such payments by Bank out of Bank’s own funds shall not be deemed to cure
such Event of Default, and the same shall not be so cured unless and until
Borrower shall have reimbursed Bank for such payment, together with interest at
the Default Rate, from the date of such payment until the date of reimbursement.
If Bank advances its own funds for such purposes, such funds shall be secured by
the Loan Documents, notwithstanding that such advances may cause the total
amount advanced hereunder to exceed the amount committed to be advanced pursuant
to this Agreement, and Borrower shall immediately upon demand reimburse Bank
therefor with interest at the Default Rate, from the date of such advance until
the date of reimbursement; and
     (d) Exercise any and all of its rights under the Note, this Agreement or
any of the other Loan Documents, or otherwise as a secured creditor, including,
without limitation, foreclosing on any security, and exercising any other rights
with respect to security whether under the Loan Documents or any other agreement
or as provided by law, all in such order and in such manner as Bank in its sole
discretion may determine.
     6.3 Setoff. If any Event of Default shall occur, Bank is authorized,
without notice to Borrower, to offset and apply to all or any part of the
Obligations all moneys, credits and other property of any nature whatsoever of
Borrower now or at any time hereafter in the possession of, in transit to or
from, under the control or custody of, or on deposit with (whether held by
Borrower individually or jointly with another party), Bank, including but not
limited to certificates of deposit.
     6.4 Default Rate. After the occurrence of an Event of Default, all amounts
of principal outstanding as of the date of the occurrence of such Event of
Default shall bear interest at the Default Rate, in Bank’s sole discretion,
without notice to Borrower. This provision does not constitute a waiver of any
Events of Default or an agreement by Bank to permit any late payments
whatsoever.
     6.5 Late Payment Penalty. If any payment is not paid when due (whether by
acceleration or otherwise after the expiration of applicable notice grace and
cure periods, if any), Borrower agrees to pay to Bank a late payment fee equal
to five percent (5%) of the payment amount then due.
     6.6 No Remedy Exclusive. No remedy set forth herein is exclusive of any
other available remedy or remedies, but each is cumulative and in addition to
every other remedy available under this Agreement, the Loan Documents or as may
be now or hereafter existing at law, in equity or by statute. Borrower waives
any requirement of marshalling of assets which may be secured by any of the Loan
Documents. The exercise of any right or remedy by Bank hereunder shall not in
any way constitute a cure or waiver of default hereunder or under the Note or
any of the other Loan Documents, nor invalidate any notice of default or any act
done pursuant to any such notice, nor prejudice Bank in the exercise of any
rights hereunder or under the Note or any of the other Loan Documents, unless in
the exercise of said right, Bank realizes all amounts owed to it under the Note,
this Agreement, and any of the other Loan Documents and all Events of Default
are cured. No waiver by Bank of any default or breach by Borrower hereunder
shall be implied from any omission by Bank to take action on account of such
default if such default persists or is other than the default expressly made the
subject of the waiver. Any such express waiver shall be operative only for the
time and to the extent therein stated. Any waiver of any covenant, term or
condition contained herein shall not be construed as a waiver of any subsequent
breach of the same covenant, term or condition. The consent or approval by Bank
to or of any act by Borrower shall not be deemed to waive or render unnecessary
consent or approval to or of any subsequent act.

18



--------------------------------------------------------------------------------



 



     6.7 Effect of Termination. The termination of this Agreement shall not
affect any rights of either party or any obligation of either party to the
other, arising prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights created or Obligations incurred prior to such termination
have been fully disposed of, concluded or liquidated. The security interest,
lien and rights granted to Bank hereunder and under the Loan Documents shall
continue in full force and effect, notwithstanding the termination of this
Agreement or the fact that no Loan is outstanding to Borrower, until all of the
Obligations, have been paid in full.
Section 7. Conditions Precedent.
     7.1 Conditions to Closing of Loan. Bank shall have no obligation to make or
advance the Loan until Borrower has delivered to Bank on or before the closing
date or prior to making any advance under the Loan, all in such form and
substance as Bank may require:
     (a) Executed Note.
     (b) A Resolution of Borrower, in such form and substance as Bank may
require, regarding the authorization of the transactions contemplated hereby.
     (c) Executed Closing Certificate of Borrower regarding the certification of
Borrower’s Articles of Incorporation, Code of Regulations, shareholders,
directors and officers, accompanied by a copy of all such organizational
documents of Borrower referred to therein.
     (d) A Good Standing Certificate for Borrower issued by the Secretary of
State of the jurisdiction of its organization.
     (e) The Loan Fee shall be paid in full.
     (f) Executed Security Agreement.
     (g) Executed Assignment of Contracts.
     (h) All appropriate financing statements and consents or waivers of
landlords, warehousemen and mortgagees, as requested by Bank.
     (i) A Guaranty executed by each Guarantor.
     (j) UCC searches, tax lien and litigation searches, insurance certificates,
notices or other document which Bank may require to reflect, perfect or protect
Bank’s first priority lien in the Collateral and all other property pledged to
secure the Obligations and to fully consummate this transaction.
     (k) All requisite releases of liens, pay-off letters, termination
statements and satisfactions of mortgages necessary to release all liens and
encumbrances against the Collateral and any other property pledged to secure the
Loan and all requisite waivers and subordination agreements, in a form
satisfactory to Bank, to be executed and delivered by Borrower’s landlords and
mortgagees which are necessary to grant Bank a first lien in the Collateral,
including but not limited to all Accounts, Accounts Receivable, all Cash
Security, all Inventory, all Equipment, all General Intangibles, and all
Investment Property of Borrower.
     (l) A Certificate of Insurance as described in Section 4.5 hereof.
     (m) Intentionally Omitted.
     (n) Intentionally Omitted.
     (o) Intentionally Omitted.

19



--------------------------------------------------------------------------------



 



     (p) Intentionally Omitted.
     (q) Such additional documentation, certifications, information and
materials as Bank may reasonably request.
     7.2 Intentionally Omitted.
Section 8. Environmental Hazards.
     (a) Prohibited Activities and Conditions. Borrower shall not cause or
permit any of the following:
     (i) The presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks), handling, or
disposal-of any Hazardous Materials in, on or under the Property, except in the
ordinary course of Borrower’s existing business; provided, however, that the
same is in accordance with all Hazardous Materials Laws and all other applicable
laws;
     (ii) The transportation of any Hazardous Materials to, from, or across the
Property, except in the ordinary course of Borrower’s existing business;
provided, however, that the same is in accordance with all Hazardous Materials
Laws and all other applicable laws;
     (iii) Any occurrence or condition on the Property or any other property
that is adjacent to or in the vicinity of the Property, which occurrence or
condition is or may be in violation of any Hazardous Materials Laws; or
     (iv) Any violation of or noncompliance with the terms of any Environmental
Permit with respect to the Property or any property that is adjacent to or in
the vicinity of the Property.
     The matters described in clauses (i) through (iv) above are referred to
collectively in this Section 8 as “Prohibited Activities and Conditions” and
individually as a “Prohibited Activity and Condition.”
     (b) Borrower’s Environmental Representations and Warranties. Borrower
represents and warrants to Bank that:
     (i) Borrower has not at any time caused or permitted any Prohibited
Activities and Conditions.
     (ii) No Prohibited Activities and Conditions exist or, to the best of
Borrower’s knowledge, have existed.
     (iii) The Property does contain any underground storage tanks except those
disclosed to Bank and used in the ordinary course of Borrower’s business and in
compliance with all applicable Hazardous Materials Laws.
     (iv) Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials. Without
limiting the generality of the foregoing, Borrower has obtained all
Environmental Permits required for the operation of the Property in accordance
with Hazardous Materials Laws now in effect and all such Environmental Permits
are in full force and effect. No event has occurred with respect to the Property
that constitutes, or with the passing of time or the giving of notice would
constitute, noncompliance with the terms of any Environmental Permit.
     (v) There are no actions, suits, claims or proceedings pending or, to the
best of Borrower’s knowledge after reasonable and diligent inquiry, threatened
that involves the Property and allege, arise out of, or relate to any Prohibited
Activity and Condition.
     (vi) Borrower has not received any complaint, order, notice of violation or
other communication from any governmental authority with regard to air
emissions, water discharges, noise

20



--------------------------------------------------------------------------------



 



emissions or Hazardous Materials, or any other environmental, health or safety
matters affecting the Property or any other property that is adjacent to or in
the vicinity of the Property. The representations and warranties in this
Section 8 shall be continuing representations and warranties that shall be
deemed to be made by Borrower throughout the term of the Loan until the
Obligations have been paid in full.
     (c) Costs of Inspection. Borrower shall pay promptly the costs of any
environmental inspections, tests or audits required by Bank in connection with
any foreclosure or deed in lieu of foreclosure, or required by Bank following a
reasonable determination by Bank that Prohibited Activities and Conditions may
exist. Any such costs incurred by Bank (including the fees and out-of-pocket
costs of attorneys and technical consultants whether incurred in connection with
any judicial or administrative process or otherwise) which Borrower fails to pay
promptly shall become an additional part of the Obligations.
     (d) Remedial Work. If any investigation, site monitoring, containment,
clean-up, restoration or other remedial work (“Remedial Work”) is necessary to
comply with any Hazardous Materials Law or order of any governmental authority
that has or acquires jurisdiction over the Property or the use, operation or
improvement of the Property under the Hazardous Materials Law, Borrower shall,
by the earlier of (1) the applicable deadline required by Hazardous Materials
Law or (2) 30 days after notice from Bank demanding such action, begin
performing the Remedial Work, and thereafter diligently prosecute it to
completion, and shall in any event complete such work by the time required by
applicable Hazardous Materials Law. If Borrower fails to begin on a timely basis
or diligently prosecute any required Remedial Work, Bank may, at its option,
cause the Remedial Work to be completed, in which case Borrower shall reimburse
Bank on demand for the cost of doing so. Any reimbursement due from Borrower to
Bank shall become part of the Obligations.
     (e) Indemnity.
     (i) Borrower shall indemnify, hold harmless and defend (A) Bank, (B) any
prior or subsequent owner or holder of the Note, (C) the managers, directors,
partners, agents, shareholders, employees and trustees of any of the foregoing,
and (D) the heirs, legal representatives, successors and assigns (excluding
third party purchasers for value) of each of the foregoing (together, the
“Indemnitees”) against all proceedings, claims, damages, losses, expenses,
penalties and costs (whether initiated or sought by any governmental authority
or private parties), including fees and out of pocket expenses of attorneys and
expert witnesses, investigatory fees, and remediation costs, whether incurred in
connection with any judicial or administrative process or otherwise, arising
directly or indirectly from any of the following:
     (1) Any breach of any representation or warranty of Borrower in this
Section 8,
     (2) Any failure by Borrower to perform any of its obligations under this
Section 8,
     (3) The existence or alleged existence of any Prohibited Activity and
Condition,
     (4) The presence or alleged presence of Hazardous Materials in, on, around
or under the Property or any other property that is adjacent to or in the
vicinity of the Property, or
     (5) Actual or alleged violation of any Hazardous Materials Law.
     (ii) Borrower shall not, without the prior written consent of those
Indemnitees who are named as parties to a claim or legal or administrative
proceeding (a “Claim”) settle or compromise the Claim if the settlement
(A) results in the entry of any judgment that does not include as an
unconditional term the delivery by the claimant or plaintiff to Bank of a
written release of those Indemnitees, reasonably satisfactory in form and
substance to Bank; or (B) may materially and adversely affect any Indemnitee, as
determined by such Indemnitee in its reasonable discretion.
     (iii) The liability of Borrower to indemnify the Indemnitees shall not be
limited or impaired by any of the following, or by any failure of Borrower or
Guarantor to receive notice of or consideration for any of the following:

21



--------------------------------------------------------------------------------



 



     (1) Any amendment or modification of any Loan Document.
     (2) Any extensions of time for performance required by any of the Loan
Documents.
     (3) The accuracy or inaccuracy of any representations and warranties made
by Borrower under this Agreement or any other Loan Document.
     (4) The release of Borrower or any other Person, by Bank or by operation of
law, from performance of any Obligations under any of the Loan Documents.
     (5) The release or substitution in whole or in part of any security for the
Obligations.
     (6) Bank’s failure to properly perfect any lien or security interest given
as security for the Obligations.
     (iv) The provisions of this Section 8 shall be in addition to any and all
other obligations and liabilities that Borrower may have under the applicable
law or under the other Loan Documents, and each Indemnitee shall be entitled to
indemnification under this Section 8 without regard to whether Bank or that
Indemnitee has exercised any rights against the Property or any other security,
pursued any rights against Guarantor, or pursued any other rights available
under the Loan Documents or applicable law. If Borrower consists of more than
one person or entity, the obligation of those persons or entities to indemnify
the Indemnitees under this Section 8 shall be joint and several. The obligations
of Borrower to indemnify the Indemnitees under this Section 8 shall survive any
repayment or discharge of the Obligations, any foreclosure proceeding, any
foreclosure sale, any delivery or any deed in lieu of foreclosure, and any
release of record of the lien of the Security Agreement.
Section 9. Miscellaneous Provisions.
     9.1 Miscellaneous. This Agreement, the exhibits and the other Loan
Documents are the complete agreement of the parties hereto and supersede all
previous understandings relating to the subject matter hereof. This Agreement
may be amended only in writing signed by the party against whom enforcement of
the amendment is sought. This Agreement may be executed in counterparts. If any
part of this Agreement is held invalid, the remainder of this Agreement shall
not be affected thereby. This Agreement is and is intended to be a continuing
agreement and shall remain in full force and effect until each Loan is finally
and irrevocably paid in full and the Line of Credit Facility is terminated. Time
is of the essence in this Agreement and the Loan Documents.
     9.2 Waiver by Borrower. Borrower waives notice of non-payment, demand,
presentment, protest or notice of protest of any Accounts or other Collateral,
and all other notices (except those notices specifically provided for in this
Agreement); consents to any renewals or extensions of time of payment thereof;
and generally waives any and all suretyship defenses and defenses in the nature
thereof.
     9.3 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective legal representatives, successors and assigns of the
parties hereto; however, Borrower may not assign any of their rights or delegate
any of their obligations hereunder. Bank (and any subsequent assignee) may
transfer and assign this Agreement or may assign partial interests or
participation in the Loan to other persons. Bank may disclose to all prospective
and actual assignees and participants all financial, business and other
information about Borrower which Bank may possess at any time.
     9.4 Security. The Obligations are secured as provided herein, in the
Security Agreement, in the Loan Documents and in each other document or
agreement which by its terms secures the repayment or performance of the
Obligations.
     9.5 Survival. All representations, warranties, covenants and agreements
made by Borrower herein and in the Loan Documents shall survive the execution
and delivery of this Agreement, the Loan Documents and the issuance of the Note.

22



--------------------------------------------------------------------------------



 



     9.6 Delay or Omission. No delay or omission on the part of Bank in
exercising any right, remedy or power arising from any Event of Default shall
impair any such right, remedy or power or any other right, remedy or power or be
considered a waiver of any right, remedy or power of any Event of Default nor
shall the action or omission to act by Bank upon the occurrence of any Event of
Default impair any right, remedy or power arising as a result thereof or affect
any subsequent Event of Default of the same or different nature.
     9.7 Notices. Any notice or other communication required or permitted to be
given by this Agreement or the other Loan Documents or by applicable law shall
be in writing and shall be deemed received (a) on the date delivered, if sent by
hand delivery, (b) three (3) business days following the date deposited in U.S.
mail, certified or registered, with return receipt requested, or (c) one
(1) business day following the date deposited with Federal Express or other
nationally recognized overnight carrier, and in each case addressed as follows
to:

             
 
  To Borrower:       Great Plains Natural Gas Company
 
          8500 Station Street
 
          Mentor, Ohio 44060
 
          Attention: Thomas J. Smith
 
           
 
  To Bank:       Citizens Bank
 
          328 S. Saginaw Street
 
          Flint, Michigan 48502
 
          Attention: Commercial Banking Department
 
           
 
  With a copy to:      Citizens Bank
 
          29225 Chagrin Boulevard
 
          Pepper Pike, Ohio 44124
 
          Attention: Commercial Banking Department

          Either party may change such address by sending notice of the change
to the other party. Notwithstanding the foregoing, routine communications such
as copies of invoices, statements, documents, and the like, may be sent by
regular first class U.S. Mail.
     9.8 No Partnership. Nothing contained herein or in any of the Loan
Documents is intended to create or shall be construed to create any relationship
between Bank and Borrower other than as expressly set forth herein or therein
and shall not create any joint venture, partnership or other relationship.
     9.9 Indemnification. If after receipt of any payment of all or part of the
Obligations, Bank is for any reason compelled to surrender such payment to any
person or entity, because such payment is determined to be void or voidable as a
preference, impermissible setoff, or diversion of trust funds, or for any other
reason, this Agreement shall continue in full force and effect and Borrower
shall be liable to, and shall indemnify, save and hold Bank, its officers,
directors, attorneys and employees harmless of and from the amount of such
payment surrendered. The provisions of this Section shall be and remain
effective notwithstanding any contrary action which may have been taken by Bank
in reliance on such payment, and any such contrary action so taken shall be
without prejudice to Bank’s rights under this Agreement and shall be deemed to
have been conditioned upon such payment becoming final, indefeasible and
irrevocable. In addition, Borrower shall indemnify, defend, save and hold Bank,
its officers, directors, attorneys and employees harmless of, from and against
all claims, demands, liabilities, judgments, losses, damages, costs and
expenses, joint or several (including all accounting fees and attorneys’ fees
reasonably incurred), that Bank or any such indemnified party may incur arising
out of this Agreement, any of the Loan Documents or any act taken by Bank
hereunder except for the willful misconduct or gross negligence of such
indemnified party. The provisions of this Section shall survive the termination
of this Agreement.
     9.10 Further Assurances. Borrower shall, at its sole cost and expense, upon
Bank’s request, promptly execute and deliver or cause to be executed and deliver
to Bank any and all documents, instruments, agreements and information deemed
necessary by Bank, in Bank’s reasonable discretion, to perfect or to continue
the perfection of Bank’s liens created hereunder, to facilitate the collection
of the Collateral or otherwise to give effect to or carry out the terms or
intent of this Agreement or any of the other Loan Documents.

23



--------------------------------------------------------------------------------



 



     9.11 No Representations by Bank. By accepting or approving anything
required to be observed, performed or fulfilled, or to be given to Bank pursuant
to this Agreement, the Note or any of the other Loan Documents, including any
certificate, statement of profit and loss or other financial statement, survey,
appraisal or insurance policy, Bank shall not be deemed to have warranted or
represented the sufficiency, legality, effectiveness or legal effect of the
same, or of any term, provision or condition thereof, and such acceptance or
approval thereof shall not be or constitute any warranty or representation to
anyone with respect thereto by Bank. Bank may accept documents in connection
with the Note or any of the other Loan Documents which appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.
     9.12 No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower
and Bank in connection with the Loan. It is made for the sole protection of
Borrower and Bank, and Bank’s successors and assigns. No other Person shall have
any rights of any nature hereunder or by reason hereof.
     9.13 Prior Agreements; Amendments; Consents. This Agreement contains the
entire agreement between Bank and Borrower with respect to the subject matter
hereof, and all prior negotiations, understandings and agreements with respect
thereto are superseded by this Agreement. No amendment, modification,
supplement, termination or waiver of any provision of this Agreement or any of
the Loan Documents, and no consent to any departure by Borrower therefrom, may
in any event be effective unless in writing signed by Bank, and then only in the
specific instance and for the specific purpose given.
     9.14 Inclusion of Expenditures in Indebtedness. All sums paid or expended
by Bank under the terms of this Agreement shall bear interest as provided
herein, from the date such sums are paid or expended, shall be secured by the
Note and the Security Agreement and shall be immediately due and payable by
Borrower upon demand.
     9.15 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid shall be inoperative,
unenforceable or invalid without affecting the remaining provisions, and to this
end the provisions of all Loan Documents are declared to be severable.
     9.16 Inconsistency with Loan Documents. In the event that any of the
provisions of the Loan Documents are inconsistent with the provisions of this
Agreement, the provisions of this Agreement shall prevail.
     9.17 Headings. Article and section headings in this Agreement are included
for convenience of reference only and are not part of this Agreement for any
other purpose.
     9.18 Confession of Judgment. Borrower hereby irrevocably authorizes any
attorney-at-law to appear for Borrower in any court of record in the State of
Ohio, or in any other state or territory of the United States, admit the
maturity of the Obligations after the same become due either by lapse of time or
acceleration of maturity or otherwise, and waive the issuing and service of
process and confess judgment against Borrower for the amount then appearing due,
together with costs of suit, and thereupon to waive all errors and all rights of
appeal and stay of execution. Borrower expressly (a) waives a conflict of
interest as to any attorney retained by the holder of the Obligations to confess
judgment against Borrower upon the Obligations, and (b) consents to the attorney
retained by the holder hereof receiving a legal fee from such holder for legal
services rendered for confessing judgment against Borrower upon the Obligations.
A copy of this Agreement, certified by the holder hereof, may be filed in each
such proceeding in place of filing the original as a warrant of attorney. The
authority and power to appear for and enter judgment against Borrower, or
additional exercises thereof or by any imperfect exercise thereof, shall not be
extinguished by any judgment entered pursuant thereto. This warrant of attorney
to confess judgment shall remain in full force and effect so long as any portion
of the Obligations remains unpaid, and any confession of judgment and subsequent
vacation thereof shall not constitute termination of this warrant of attorney to
confess judgment.
     9.19 Waiver of Right to Trial By Jury. Borrower and Bank each hereby
unconditionally and irrevocably waives any and all right to trial by jury in any
action, suit, counterclaim or cross-claim arising in connection with, out of or
otherwise relating to this Agreement, the other Loan Documents, the Obligations,
any Collateral or any transaction arising therefrom or related thereto.

24



--------------------------------------------------------------------------------



 



     9.20 Waiver of Special Damages. Borrower waives, to the maximum extent not
prohibited by law, any right Borrower may have to claim or recover from Bank in
any legal action or proceeding any special, exemplary, punitive or consequential
damages.
     9.21 USA PATRIOT ACT NOTIFICATION. The following notification is provided
to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual, Bank
will ask for Borrower’s name, taxpayer identification number, residential
address, date of birth, and other information that will allow Bank to identify
Borrower, and, if Borrower is not an individual, Bank will ask for Borrower’s
name, taxpayer identification number, business address, and other information
that will allow Bank to identify Borrower. Bank may also ask, if Borrower is an
individual, to see Borrower’s driver’s license or other identifying documents,
and, if Borrower is not an individual, to see Borrower’s legal organizational
documents or other identifying documents. Bank is required to follow this
procedure each time an account is opened, even if Borrower is a current customer
of Bank.
     9.22 Governing Law; Jurisdiction. This Agreement, the Note and the other
Loan Documents shall be governed by, and construed in accordance with, the
domestic laws of the State of Ohio. Borrower agrees that the state and federal
courts in or having jurisdiction over Cuyahoga County, Ohio, has exclusive
jurisdiction over all matters arising out of this Agreement, and that service of
process in any such proceeding shall be effective if mailed to Borrower at the
address described in the Notices section of this Agreement.
Section 10. Additional Provisions Relating To Libor Rates; Increased Capital;
Taxes.
     10.1. Reserves or Deposit Requirements, Etc. If, at any time, any law,
treaty or regulation (including, without limitation, Regulation D of the Board
of Governors of the Federal Reserve System) or the interpretation thereof by any
governmental authority charged with the administration thereof or any central
bank or other fiscal, monetary or other authority shall impose (whether or not
having the force of law), modify or deem applicable any reserve and/or special
deposit requirement against assets held by, or deposits in or for the amount of
any Loan by, Bank, and the result of the foregoing is to increase the cost
(whether by incurring a cost or adding to a cost) to Bank of making or
maintaining hereunder such Loan or to reduce the amount of principal or interest
received by Bank with respect to such Loan, then, upon demand by Bank, Borrower
shall pay to Bank from time to time on demand, as additional consideration
hereunder, additional amounts sufficient to fully compensate and indemnify Bank
for such increased cost or reduced amount, assuming (which assumption Bank need
not corroborate) such additional cost or reduced amount was allocable to such
Loan; provided, however, Borrower shall only be required to pay such amounts to
the extent that Bank is charging such amounts to the majority of its
similarly-situated borrowers. A certificate as to the increased cost or reduced
amount as a result of any event mentioned in this Section 10.1, setting forth
the calculations therefor, shall be promptly submitted by Bank to Borrower and
shall, in the absence of manifest error, be conclusive and binding as to the
amount thereof. Bank shall notify Borrower as promptly as practicable of the
existence of any event that will likely require the payment by Borrower of any
such additional amount under this Section.
     10.2. Tax Law, Etc. In the event that by reason of any law, regulation or
requirement or in the interpretation thereof by an official authority, or the
imposition of any requirement of any central bank whether or not having the
force of law, Bank shall, with respect to this Agreement or any transaction
under this Agreement, be subjected to any tax, levy, impost, charge, fee, duty,
deduction or withholding of any kind whatsoever (other than any tax imposed upon
the total net income of Bank), then Bank shall promptly notify Borrower stating
the reasons therefor. Borrower shall thereafter pay to Bank, upon demand from
time to time, as additional consideration

25



--------------------------------------------------------------------------------



 



hereunder, such additional amounts as shall fully compensate Bank for such
increased cost or reduced amount. A certificate as to any such increased cost or
reduced amount, setting forth the calculations therefor, shall be submitted by
Bank to Borrower and shall, in the absence of manifest error, be conclusive and
binding as to the amount thereof.
     If Bank receives such additional consideration from Borrower pursuant to
this Section 10.2, Bank shall use reasonable efforts to obtain the benefits of
any refund, deduction or credit for any taxes or other amounts on account of
which such additional consideration has been paid and shall reimburse Borrower
to the extent, but only to the extent, that Bank shall receive a refund of such
taxes or other amounts together with any interest thereon or an effective net
reduction in taxes or other governmental charges (including any taxes imposed on
or measured by the total net income of Bank) of the United States or any state
or subdivision thereof by virtue of any such deduction or credit, after first
giving effect to all other deductions and credits otherwise available to Bank.
If, at the time any audit of Bank’s income tax return is completed, Bank
determines, based on such audit, that it was not entitled to the full amount of
any refund reimbursed to Borrower as aforesaid or that its net income taxes are
not reduced by a credit or deduction for the full amount of taxes reimbursed to
Borrower as aforesaid, Borrower, upon demand of Bank, shall promptly pay to Bank
the amount so refunded to which Bank was not so entitled, or the amount by which
the net income taxes of Bank were not so reduced, as the case may be.
     Any and all payments or reimbursements made hereunder or under this
Agreement, the Note or other Loan Documents shall be made free and clear of and
without deduction for any and all Charges, present or future, taxes, levies,
imposts, deductions or withholdings, and all liabilities with respect thereto of
any nature whatsoever imposed by any governmental authority (“Taxes”). If
Borrower is required by law to deduct any Taxes, excluding such Taxes to the
extent imposed on or measured by Bank’s net income by the jurisdiction in which
Bank is organized (all such non-excluded Taxes being referred to herein as
“Non-Excluded Taxes”). If Borrower shall be required by law to deduct any such
amounts from or in respect of any sum payable hereunder or under any other Loan
Document to Bank, then the sum payable hereunder shall be increased as may be
necessary so that, after making all required deductions, Bank receives an amount
equal to the sum it would have received had no such deductions been made. If any
amounts are payable in respect of Non-Excluded Taxes pursuant to the preceding
sentence, Borrower agrees to reimburse Bank, upon the written request of Bank,
for net additional taxes imposed on or measured by the net income of Bank and
for any withholding of taxes as Bank shall determine are payable by, or withheld
from Bank, in respect of such amounts so paid to or on behalf of Bank pursuant
to the preceding sentence and in respect of any amounts paid to or on behalf of
Bank pursuant to this sentence. All required deductions shall be withheld and
paid over to the relevant governmental unit in accordance with applicable law.
     Borrower will indemnify Bank for the full amount of Non-Excluded Taxes
(including any Non-Excluded Taxes imposed by any jurisdiction on amounts payable
under this Section 10.2) paid by Bank and any liability (including penalties,
interest and expenses including reasonable attorney’s fees and expenses) arising
therefrom or with respect thereto whether or not such Non-Excluded Taxes were
correctly or legally asserted. A certificate as to the amount of such payment or
liability prepared by Bank, absent manifest error, shall be final, conclusive
and binding for all purposes. Such indemnification shall be made within ten
(10) days after the date Bank makes written demand therefor.
     10.3. Eurodollar Deposits Unavailable or Interest Rate Unascertainable. In
the event that Bank shall have determined that dollar deposits of the relevant
amount for the Loan is not available to the Bank in the applicable eurodollar
market or that, by reason of circumstances affecting such market, adequate and
reasonable means do not exist for ascertaining the Applicable LIBOR Rate, as the
case may be, Bank shall promptly give notice of such determination to Borrower
and Borrower shall be obligated either to prepay the Loan, or to convert the
Applicable LIBOR Rate to an alternative interest rate as determined by Bank.
     10.4. Indemnity. Without prejudice to any other provisions of this
Section 10, Borrower hereby agrees to indemnify Bank against any loss or expense
that Bank may sustain or incur as a consequence of any default by Borrower in
payment when due of any amount hereunder in respect of the Loan, including, but
not limited to, any loss of profit, premium or penalty incurred by Bank in
respect of funds borrowed by it for the purpose of making or maintaining the
Loan, as determined by Bank in the exercise of its sole but reasonable
discretion. A certificate as to any such loss or expense shall be promptly
submitted by Bank to Borrower and shall, in the absence of manifest error, be
conclusive and binding as to the amount thereof.

26



--------------------------------------------------------------------------------



 



     10.5. Changes In Law Rendering Libor Loans Unlawful. If at any time any new
law, treaty or regulation, or any change in any existing law, treaty or
regulation, or any interpretation thereof by any governmental or other
regulatory authority charged with the administration thereof, shall make it
unlawful for Bank to continue or effect the funding in the applicable eurodollar
market of the Loan, Bank shall, upon the happening of such event, notify
Borrower thereof in writing stating the reasons therefor, and Borrower shall, on
the earlier of (a) the maturity date or (b) if required by such law, regulation
or interpretation, on such date as shall be specified in such notice, either
prepay the Loan in full, or convert the Applicable LIBOR Rate to an alternative
interest rate as determined by Bank. Any such prepayment or conversion shall be
subject to the prepayment fees described in Sections 2.1 and 2.1 hereof.
     IN WITNESS WHEREOF, Borrower and Bank have executed this Agreement by their
duly authorized members/officers as of the date first above written.
WARNING — BY SIGNING THIS PAPER, YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT
OR ANY OTHER CAUSE.

           


GREAT PLAINS NATURAL GAS COMPANY,
an Ohio corporation
      By:   /s/ Thomas J. Smith         Thomas J. Smith,        Treasurer and
Secretary

“Borrower”     

                CITIZENS BANK      
 
  By:   /s/ David Tholt    
 
           
 
      David Tholt    
 
      Vice President    
 
           
 
      “Bank”    

27



--------------------------------------------------------------------------------



 



EXHIBIT A
Term Note
[Attach form of note]

28



--------------------------------------------------------------------------------



 



EXHIBIT 3.16
Borrower’s Locations
8500 Station Street, Mentor, Ohio 44060

29